           Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 1 of 48




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------- X

People of the State of New York, et. al.,                    Case No. 21-cv-322 (CM)(GWG)

                           Plaintiff,                        Motion for reconsideration to
                                                             intervene
            -against-

The City of New York, et al.,

                           Defendant.
-------------------------------------------------------- X

PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure (“FRCP”) Rule 60,

a) Whalen v. County of Fulton, 126 F.3d 400 (2d Cir. 1997), b) Roman Catholic Diocese of

Brooklyn v. Cuomo, 592 S. Ct. (U.S. 2020), c) Calvary Chapel Dayton Valley v. Sisolak, 140 S.

Ct. 2603 (U.S. 2020), d) In re Kaiser, 722 F.2d 1574 (2d Cir. 1983), e) In re Fitch, Inc., 330 F.3d

104 (2d Cir. 2003), and other applicable law, I, Towaki Komatsu, am submitting this motion to

be granted the following immediate relief in this case:

    1.       An order that grants me reconsideration of the order that U.S. District “Judge”

             Colleen McMahon issued on 4/28/21 in this case in which she denied me the

             opportunity to intervene in this case or otherwise appear as an interested party as she

             impermissibly relied on a) baseless and erroneous assumptions and irrelevant points

             instead of b) strictly pertinent matters of fact and law to reach that determination.

    2.       An order that immediately authorizes me to intervene in this case or otherwise appear

             as an interested party.

    3.       An order that explicitly states that the only matters that will be dealt with and

             otherwise considered by this Court in this consolidated case will be those that
         Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 2 of 48




           occurred during the demonstrations that occurred during the Summer of 2020 in New

           York City that were specifically part of demonstrations and protests that took place

           then against the NYPD, other law-enforcement entities, and other government entities

           and personnel about matters that were closely-related to that as this means that this

           Court will not deal with matters that took place outside of that specific time period

           and/or were about other matters to apply comparable narrow-mindedness that this

           Court has applied to my application to intervene in this case to its parties, their

           counsel, and other intervenors and interested parties in this case in accordance with

           my First Amendment and Fourteenth Amendment rights.


This motion to intervene is supported by the following:

1. The attached memorandum of law dated May 4, 2021.

2. My 3/31/21 submission in this case.

3. My 2/4/21 motion to intervene that I submitted in this case.

4. The letters motions dated 1/29/21 and 1/30/21 that I submitted via e-mail for acceptance and

   diligent review in this case by “Judge” McMahon to the Pro Se Intake Unit on 1/29/21 at

   9:47 am and 1/30/21 at 6:37 pm in accordance with applicable rules for such e-mail

   submissions by pro se litigants.

From,                                                                            Date: May 4, 2021

Towaki Komatsu

s_/Towaki Komatsu

802 Fairmount Pl., Apt. 4B
Bronx, NY 10460

Tel: 347-316-6180
E-mail: Towaki_Komatsu@yahoo.com



                                                 ii
           Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 3 of 48




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------- X

People of the State of New York, et. al.,                    Case No. 21-cv-322 (CM)(GWG)

                           Plaintiff,

            -against-

The City of New York, et al.,,

                           Defendant.
-------------------------------------------------------- X

MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR RECONSIDERATION TO
                         INTERVENE




Date: May 4, 2021

                                                             Towaki Komatsu

                                                             802 Fairmount Pl., Apt. 4B
                                                             Bronx, NY 10460
                                                             Tel: 347-316-6180
                                                             E-mail: Towaki_Komatsu@yahoo.com
          Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 4 of 48




                                       Preliminary Remarks

       I, Towaki Komatsu, submit this memorandum of law pursuant to the First Amendment

and Fourteenth Amendment in relation to Federal Rules of Civil Procedure (“FRC”) Rule 24,

10(c), 15(d), and 60 in support of being granted reconsideration for the motion to intervene that I

submitted in this case on 2/4/21. Pursuant to FRCP Rule 10(c), I incorporate the following by

reference in their entirety as though fully set forth herein:

       a. The legal filing that I submitted on 3/31/21 in this case.

       b. The legal filing that I filed on 3/26/21 that corresponds to docket number 529 in the

           ongoing case of Komatsu v. City of New York, No. 18-cv-3698

           (LGS)(GWG)(S.D.N.Y.) that is hereinafter referred to as “K1”. I’m the plaintiff in

           K1.

                                         Background Facts

1. Komatsu v. City of New York, No. 20-cv-10942 (VEC)(RWL) (S.D.N.Y.) that is hereinafter

   referred to as “K2” is ongoing litigation that I commenced against the NYPD that you lied

   about in your 1/8/21 order (Dkt. 3) in that case as you illegally then violated my First

   Amendment right of access to the courts and my Fourteenth Amendment rights in that regard

   as well while doing so in concert with U.S. District Judge Edgardo Ramos. On 4/23/21,

   Judge Caproni issued an order (Dkt. 27) in which she fraudulently expressed baseless

   remarks and half-truths as she did so about material matters of fact and law as she also

   omitted matters of fact and law while unlawfully continuing to subject me to a denial of

   access to the courts in flagrant violation of my First Amendment and Fourteenth Amendment

   rights. While doing so, she has unlawfully decided to prevent me from pursuing entirely valid

   legal claims that are central and addition to my claims in that case. That prompted me




                                             Page 1 of 45
         Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 5 of 48




   prepare a very detailed letter response that I submitted in that case yesterday as I continued to

   point out that she really needs to recuse herself from that case after she was previously

   assigned to USA v. Komatsu, No. 18-cr-651(ST)(E.D.N.Y. Oct. 21, 2019) before I legally

   whipped federal court security officers (“CSOs”), the U.S. Marshals Service (“USMS”), and

   the U.S. Attorney’s Office for the Southern District of New York mostly single-handedly by

   extensive research that legally exerted sufficient pressure on Assistant U.S. Attorney Sarah

   Mortazavi to cause her to beg U.S. Magistrate Judge Steven Tiscione to dismiss that entirely

   frivolous, fraudulent, retaliatory, and naked abuse of process and malicious prosecution right

   before I was about to testify in that case against CSOs, the USMS, you and other federal

   judges. That case always was a total sham in furtherance of an illegal vendetta by CSOs and

   members of the USMS that you and other patently vile federal judges unconscionably and

   inexcusably condoned before and after federal court security officer (“CSO”) Ralph Morales

   criminally assaulted me on 8/8/18 on the first floor of the Daniel Patrick Moynihan (“DPM”)

   federal courthouse near its court clerk’s office.

2. Komatsu v. City of New York, No. 20-cv-7046 (ER)(GWG) (S.D.N.Y.) that is hereinafter

   referred to as “K3” is ongoing litigation that I commenced against the NYPD and others in

   which Judge Ramos has repeatedly engaged in flagrant acts of judicial misconduct against

   me partly by having issued an order on 1/5/21 (Dkt. 62) in which he illegally caused my

   complaint in K2 to be struck while K2 was then not assigned to any judge that meant that he

   neither had jurisdiction to do so nor immunity for having done so. Judge Caproni blatantly

   lied about this point in her 4/23/21 order in K2.

3. In January of 2017, I commenced Komatsu v. New York Human Resources Administration,

   No. 100054/2017 (Sup. Ct., New York Cty.) that is hereinafter referred to as “my HRA




                                           Page 2 of 45
     Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 6 of 48




lawsuit” as a complex hybrid proceeding that was comprised of article 78 claims and other

claims. The thanks that I got by April of 2017 and thereafter for engaging in protected First

Amendment activity by commencing that case and engaging in equally protected

whistleblowing about its subject matter partly by testifying in public hearings about that

partly from the New York City Human Resources Administration (“HRA”) included the

following:

   a. An abuse of process as pretextual First Amendment retaliation, viewpoint

       discrimination.

   b. Criminal obstruction of justice and witness tampering partly by the theft of my

       4/12/17 oral arguments hearing in my HRA lawsuit by HRA. That occurred as a

       result of an illegal ex-parte adjournment request that a sleazy attorney for HRA

       named Jeffrey Mosczyc faxed to the chambers of New York State Supreme Court

       Judge Nancy Bannon on 4/5/17 before she illegally granted that adjournment

       application on 4/11/17 in violation of my constitutional rights to oppose that

       application and be fully heard about that opposition beforehand. That adjournment

       application was submitted to illegally prevent me from testifying as scheduled on

       4/12/17 in my HRA lawsuit about parallel litigation that I participated in against HRA

       on 4/11/17 that was legally recorded on audio partly by me. Judge Bannon’s

       adjournment of my 4/12/17 oral arguments hearing caused that hearing to be

       adjourned until 6/7/17. Hindsight sufficiently confirms that HRA’s senior

       management that partly includes HRA Commissioner Steven Banks (“Mr. Banks”)

       retaliated against me by 4/11/17 for my litigation against HRA and my

       whistleblowing against him, HRA, and HRA’s business partners. I regrettably have to




                                       Page 3 of 45
         Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 7 of 48




          wait for a) the U.S. Court of Appeals for the Second Circuit (“Second Circuit”) to

          vacate Judge Gorenstein’s 1/15/21 confidentiality order in K1 insofar as that

          contumaciously prohibits me from publicly discussing information in detail about

          discovery material that I received on 2/1/21 from the New York City Law

          Department that confirms that Mr. Banks and many other City of New York and State

          of New York personnel should be in prison right now with Bill de Blasio (“the

          Mayor”) and the City of New York’s administration fired in accordance with New

          York State Public Officers Law §§30(1)(f) and (g) that authorize courts of equity to

          effectively fire them for incompetence and/or voter fraud in response to voter fraud

          by them and others on their behalf in 2017 or b) the New York State Appellate

          Division’s First Department to grant me similar equitable relief during or after my

          upcoming 5/10/21 oral argument hearing for my appeal about my HRA lawsuit to

          elaborate about this further.

       c. Illegal concealment of evidence, voter suppression, voter fraud, and whistleblower

          retaliation.

4. The illegal acts by HRA’s personnel and other City of New York and State of New York

   personnel against me directly and others indirectly constitute far worse and more flagrant and

   more pervasive crimes than what recently caused Chaim Deutsch to belatedly be fired from

   the New York City Council (“City Council”) as a New York City Councilman. That occurred

   long after I repeatedly testified to and otherwise talked with that crook, empty seat, fake

   leader, and suck-up for the NYPD during public hearings and at other times.

5. By 5/19/17, my HRA lawsuit evolved into a case in which I was pursuing additional claims

   against members of the NYPD for flagrantly violating my constitutional rights on 4/27/17 at




                                           Page 4 of 45
         Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 8 of 48




   the site of the public town hall meeting that the Mayor conducted as I lawfully engaged in

   protest activity against members of the Mayor’s NYPD security detail that included NYPD

   Inspector Howard Redmond. As I previously informed you, Mr. Redmond is the head of the

   Mayor’s NYPD security detail and was the primary defendant in the case of Dietrich v. City

   of New York, No. 18-cv-7544(CM)(S.D.N.Y.) to which you were assigned before you

   dismissed it in Mr. Redmond’s favor when you should have instead ruled in Mr. Dietrich’s

   favor. The protest activity that I engaged in on 4/27/17 at the site of the public town hall

   meeting that the Mayor conducted in Queens was primarily about the fact that Mr. Redmond

   and others illegally and pretextually caused me to barred from attending that public forum

   after I registered in advance with the New York City Mayor’s Office to do so and while I

   conducted myself in a lawful manner throughout the entire time that I was at the site of that

   town hall meeting on 4/27/17. The following controlling findings from Minnesota State Bd.

   for Community Colleges v. Knight, 465 U.S. 271, 104 S. Ct. 1058, 79 L. Ed. 2d 299 (1984)

   confirm that I had a First Amendment and Fourteenth Amendment right to have attended that

   town hall meeting:

       “The First Amendment was violated when the meetings were suddenly closed to one
       segment of the public even though they otherwise remained open for participation by the
       public at large.”

6. Mr. Redmond and others subjected me to illegal segregation and discrimination on 4/27/17 in

   regards to my efforts to lawfully attend that town hall meeting. I was acutely aware that their

   illegal acts against me then were in flagrant violation of my First Amendment and Fourteenth

   Amendment rights as I promptly and clearly told them so. The following findings from the

   U.S. Supreme Court’s controlling decision in Grayned v. City of Rockford, 408 U.S. 104, 92

   S. Ct. 2294, 33 L. Ed. 2d 222 (1972) corresponds to the objections that I clearly and lawfully




                                           Page 5 of 45
         Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 9 of 48




   expressed to Mr. Redmond and other City of New York personnel on 4/27/17 at the site of

   that town hall meeting about that illegal segregation and discrimination against me in regards

   to my efforts to lawfully attend that town hall meeting:

       “We held in Cox v. Louisiana, 379 U. S. 536, 544-545, that a State could not infringe the
       right of free speech and free assembly by convicting demonstrators under a "disturbing
       the peace" ordinance where all that the students in that case did was to protest
       segregation and discrimination against blacks by peaceably assembling and marching
       to the courthouse where they sang, prayed, and listened to a speech, but where there was
       no violence, no rioting, no boisterous conduct.”

       (boldface formatting added for emphasis)

7. Additional claims that I was pursuing on 5/19/17 in my HRA lawsuit concerned the fact that

   NYPD Officer Rafael Beato criminally assaulted me on 4/27/17 as I sought to apprise the

   Mayor on that date from a sufficient distance away as I lawfully stood on a nearly empty

   public sidewalk as the Mayor left that town hall meeting that I was illegally prevented from

   attending it partly by Mr. Redmond after I previously talked with the Mayor on 3/15/17

   during the town hall meeting that he conducted. During that earlier town hall meeting, I

   engaged in whistleblowing partly against Mr. Banks, judges, and other business partners of

   HRA. On 4/27/17, Mr. Beato criminally assaulted me on the public sidewalk on which I

   stood that runs alongside the school that hosted the Mayor’s 4/27/17 town hall meeting by

   shoving me 3 times in my chest. In hindsight, I should have responded to that assault by

   engaging in legal self-defense that would likely have caused matters to quickly escalate to

   give me legal grounds to have killed Mr. Beato in self-defense. I regret that I didn’t exercise

   legal self-defense then. I really should have because hindsight confirms that I can’t rely on

   judges, prosecutors, the NYPD, lawyers, politicians, the press, and others for redress. In the

   event that a similar situation again arises, I won’t hesitate to engage in legal and decisive

   self-defense.



                                           Page 6 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 10 of 48




8. Less than 4 days before I was illegally prevented from attending the Mayor’s 4/27/17 town

   hall meeting, I met with and otherwise had communications with Muhammad Umair Khan

   and Jennifer Levy. They currently hold senior jobs with the New York State Attorney

   General’s Office. When I dealt with them in April of 2017, they held senior jobs as members

   of the useless New York City Public Advocate’s office while Letitia James was then the

   useless New York City Public Advocate who engaged in grandstanding a lot as a publicity

   junkie. Ms. Levy’s LinkedIn profile on the Internet is available at

   https://www.linkedin.com/in/jennifer-levy-647b711a/ and reflects her career and educational

   background. Mr. Khan’s LinkedIn profile on the Internet is available at

   https://www.linkedin.com/in/umair-khan-42a41a/ and also reflects his career and educational

   background. What follows shows an e-mail message that I have partly redacted due to

   confidential information that it contains and that I received from Ms. Levy on 4/25/17 in

   which she referred to matters about litigation that I was then involved in against HRA that I

   discussed with Mr. Khan on 4/24/17:

       From: Jennifer Levy <jlevy@pubadvocate.nyc.gov>
       Subject: Fair hearing at 2:30 today
       Date: April 25, 2017 at 8:50:46 AM EDT
       To: towaki_komatsu@yahoo.com
       Cc: Muhammad Umair Khan <khan@pubadvocate.nyc.gov>

       Good morning Mr. Komatsu,

       I reviewed the papers that Mr. Khan sent me. It appears you have two pending Fair
       Hearings - one that was adjourned on 4/11/2016 and one that is scheduled for today. They
       both appear to be about storage. What is the prejudice to you in going forward with
       today's hearing? And, if there is prejudice, can you not either seek an adjournment or
       withdraw your hearing request without prejudice and start anew? Also, are you
       considering appealing the 4/19/2017 decision? You will need to do that if you want to
       address the May - July storage that HRA refused to pay.




                                          Page 7 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 11 of 48




       --
       Jennifer Levy
       General Counsel - Litigation
       Office of NYC Public Advocate Letitia James
       1 Centre Street, 15th Floor North, New York, NY | 10007
       Office: (212) 669-2175
       Email: JLevy@pubadvocate.nyc.gov
       http://www.pubadvocate.nyc.gov/
       @NYCPA | @JenniferLevy17

9. Neither Ms. Levy nor Ms. Khan were of any assistance to me when I dealt with them in April

   of 2017. I recall that when I told Ms. Levy during a telephone call that I had with her on

   4/24/17 or 4/25/17 about the fact that Mr. Mosczyc illegally stole my 4/12/17 oral arguments

   hearing in my HRA lawsuit by using an illegal ex-parte adjournment application to do so, she

   told me in response that they do that a lot as she was then referring to attorneys for the City

   of New York engaging in such illegal acts. The proper course of action for her then and

   beforehand was to have drawn attention to that illegal practice to end it because that practice

   is patently unconstitutional. In fact, Ms. Levy had a clear legal duty back then pursuant to

   New York City Charter §2604 to have reported that matter about the theft of my 4/12/17 oral

   arguments hearing in my HRA lawsuit by Mr. Mosczyc to the New York City Department of

   Investigations because that matter pertained to corruption and a conflict of interest by HRA

   personnel. I have no reason to believe that Ms. Levy performed that legal duty and violations

   of that duty is grounds for termination pursuant to New York City Charter §2604, New York

   City Charter §1116, and New York State Public Officers Law §§30(1)(f) that a court with

   equitable powers is authorized to order. This discussion about Ms. Levy and Mr. Khan is

   relevant now partly because Ms. Levy currently works for the New York State Attorney

   General’s Office as the First Deputy Attorney General and Mr. Khan currently work for the

   New York State Attorney General’s Office as a senior advisor and special counsel. On page 3




                                           Page 8 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 12 of 48




   of your 4/28/21 order (Dkt. 88) in this case that pertains to me, you stated the following:

       “Komatsu does not and cannot explain why his interest as a citizen in obtaining changes
       to NYPD policing policies is not adequately represented by the highest legal officer in the
       State, suing in her parens patriae capacity.”

10. In the same vein, on 6/6/17, 9/1/17, 9/9/17, and 9/13/17, I sent e-mail messages to someone

   named Lourdes Rosado while she then worked for the New York State Attorney General’s

   Office as the head of its civil rights division after I met her in March of 2017 during a public

   meeting that a legal organization named the Urban Justice Center conducted. In the e-mails

   that I sent to her on the dates that I just identified, I clearly apprised her of the fact that

   members of the NYPD and Mayor’s Office committed illegal acts and omissions against me

   in relation to efforts that I undertook to lawfully attend public town hall meetings, public

   resource fair meetings, and public hearings that were conducted by members of the public as

   mostly traditional public forums in a collaborative manner with the Mayor and other

   government personnel leading up to the 2017 New York City government elections as such

   public forums were used as badly disguised campaign events. In response to those e-mails, I

   never received any response from her nor anyone from the New York State Attorney

   General’s Office before you ridiculously suggested on page 3 of your 4/28/21 order that I can

   have confidence in the New York State Attorney General’s Office to obtain appropriate

   changes to NYPD policing policies. Contrary to your baseless suggestion, I have directly

   sought assistance from the New York State Attorney General’s Office and learned by doing

   so that the New York State Attorney General’s Office is utterly worthless. What is shown

   next is the e-mail that I sent to Ms. Rosado on 9/9/17 at 9:50 pm about the fact that NYPD

   Officer Cruz (badge #:751) and one or more unknown people illegally prevented me from

   attending a public hearing that the Mayor conducted on 9/8/17 in the Blue Room in New




                                             Page 9 of 45
     Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 13 of 48




York City Hall that was partly about proposed legislation for reforming how the NYPD

operated. That occurred less than 10 days after NYPD Inspector Howard Redmond illegally

caused me be ejected from the building that hosted the public town hall meeting that the

Mayor conducted on 8/30/17 in Brooklyn. That illegal ejection occurred after Mr. Redmond

illegally and deliberately initiated physical contact with my body while I was lawfully sitting

in a chair and otherwise conducting myself in the room that hosted that town hall meeting.

That illegal ejection occurred shortly before that town hall meeting began and shortly after I

immediately objected to Mr. Redmond about that illegal contact with my body because he is

total trash and that constitutes “assault” under New York State Law before you obnoxiously

surrounded the word “assault” with quotation marks in your 4/28/21 order in this case in

flagrant violation of findings in In re Snyder, 472 U.S. 634, 647 (1985) that the Second

Circuit cited yesterday in its order in In re Todd C. Bank, No. 20-90010-am (2d Cir. May 3,

2021) that confirm that you’re required to be courteous to me instead of pompous, arrogant,

cavalier, and obnoxious.

   From: Towaki Komatsu <towaki_komatsu@yahoo.com>
   Subject: Re: Flagrantly illegal exclusion from 2 pm public meeting in City Hall
   yesterday
   Date: September 9, 2017 at 9:50:28 PM EDT
   To: lourdes.rosado@ag.ny.gov
   Cc: "Ruiz, Paola" <PRuiz@cityhall.nyc.gov>, sstribula@cityhall.nyc.gov, "Miller,
   Harold" <HMiller@cityhall.nyc.gov>, rcornegy@council.nyc.gov

   Dear Ms. Rosado,

   As per the voicemail message that I left for you yesterday, please ensure that the member
   of members of the Mayor’s office and/or NYPD that illegally prevented me from
   attending the public meeting at 2 pm that was held in the Blue Room in City Hall
   yesterday are prosecuted to the fullest extent of all applicable law.

   Keeping me out of public meetings has is an ongoing illegal practice being carried out by
   the NYPD and Mayor’s office in violation of viewpoint discrimination, particularly in
   light of the fact that I have valid misconduct complaints filed against the NYPD -



                                      Page 10 of 45
         Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 14 of 48




       including the Mayor’s head of his security detail.

       The following is a link to the video of the meeting I was denied access to yesterday:

       https://www.youtube.com/watch?v=UrGcTV3n2Jc

       One of the bills that the Mayor signed yesterday was about NYPD misconduct and he
       made it clear during that meeting that testimony from the audience would have been
       possible.

       Due to this new incident of discrimination, I will file a new Notice of Claim with the
       New York City Comptroller’s office on Monday and a supplemented complaint with the
       U.S. Attorney’s office for the Southern District.

       Regards,

       Towaki Komatsu


11. As I alluded to in the e-mail that I sent to Ms. Rosado on 9/9/17, I filed a civil rights and

   criminal complaint prior to 9/9/17 to the U.S. Attorney’s Office for the Southern District of

   New York against members of the NYPD and Mayor’s Office. I also filed such complaints to

   the U.S. Attorney’s Office for the Eastern District of New York and New York City

   Department of Investigations prior to that date. All of those complaints were partly about the

   fact that members of the NYPD and Mayor’s Office committed illegal acts and omissions

   against me in relation to efforts that I undertook to lawfully attend public town hall meetings,

   public resource fair meetings, and public hearings that were conducted by members of the

   public as mostly traditional public forums with the Mayor and other government personnel

   leading up to the 2017 New York City government elections as such public forums were used

   as badly disguised campaign events.

12. The office that a government worker holds doesn’t necessarily mean that he or she is

   qualified to hold that office and/or may continue to do so. As I stated earlier, Chaim Deutsch

   recently proved this point. The vast majority of New Yorkers would likely agree that this is



                                            Page 11 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 15 of 48




   equally true about Donald Trump. Eric Schneiderman also apparently proved this point

   before then by having apparently been hands-on about matters when he certainly shouldn’t

   have been as that should have cost him his hands. Letitia James has continued that tradition

   of incompetence as New York State’s Attorney General. On 11/9/19, the New York Post

   published an editorial that is entitled “New York AG’s Office Totally Disgraced Itself in the

   Exxon Trial” that is available on the Internet at https://nypost.com/2019/11/09/new-york-ags-

   office-totally-disgraced-itself-in-the-exxon-trial/. The sum and substance of that editorial

   confirms that members of the New York State Attorney General’s Office conducted

   themselves as amateurs and in a deceitful manner in a lawsuit that the New York State

   Attorney General’s Office pursued against Exxon that was filed with the New York State

   Supreme Court in Manhattan. That occurred while Letitia James was the New York State

   Attorney General and was responsible for how her office’s personnel operated. In stark

   contrast to the fact that Ms. James’ team was embarrassed by losing that legal fight against

   Exxon, an interesting attorney named Steven Donziger seems to have achieved a lot by

   prevailing against Chevron in a lawsuit that he pursued against it prior to possibly being

   retaliated against for prevailing in that case that may explain why he is presently contending

   with what may possibly be a malicious prosecution. Coincidentally, the very same useless

   Jennifer Levy who I discussed earlier is among the members of the New York State Attorney

   General’s Office who is leading an investigation against New York State Governor Andrew

   Cuomo about claims that he behaved inappropriately towards women.

13. In a similar vein, you also clearly proved that the office that someone holds doesn’t

   necessarily mean that she is qualified to hold it while you were the Chief U.S. District

   “Judge” for the Southern District of New York. You proved this point as you unconscionably




                                          Page 12 of 45
     Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 16 of 48




allowed a mob that is comprised of rogue members of the U.S. Marshals Service (“USMS”)

and federal court security officers (“CSOs”) to behave like wild dogs as they preyed upon my

constitutional rights and my lawful refusal to back down to their illegal acts against me inside

of DPM and the Thurgood Marshall (“TM”) courthouse before I essentially legally mauled

them with respect to the fact that USA v. Komatsu was dismissed. As I stated earlier, that case

always was a total sham that was in retaliation for and precipitated by entirely valid and

repeated complaints that I submitted to you and other useless federal judges as well as the

internal affairs divisions of the U.S. Department of Justice and the USMS to no avail in

March of 2018 and thereafter that concerned illegal act and omissions by CSOs and members

of the USMS against me inside of the DPM and TM courthouses since February of 2018.

Such complaints partly concerned the fact that the USMS was illegally destroying video

recording evidence and otherwise illegally withholding it from me in response to timely

Freedom of Information Act (“FOIA”) demands that I submitted to it that correspond to

video security cameras that it controls and are installed inside of and on the exteriors of the

DPM and TM courthouses. The discussion that follows addresses this matter further and is

relevant in this case largely because trash that includes federal court security officer Ralph

Morales continue to be CSOs who are assigned to the federal courthouses in Manhattan while

likely armed with guns with no proper oversight about their behavior because the USMS

condones, directs, and illegally covers up their illegal and otherwise abusive behavior while

you and other federal judges condone that long after many of them that include Mr. Morales

were trashy members of the NYPD’s criminal mob and had numerous complaints reported

against them to the useless New York City Civilian Complaint Review Board (“CCRB”) that

is notorious for covering-up and condoning illegal acts and omissions by members of the




                                       Page 13 of 45
     Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 17 of 48




NYPD. The discussion is also relevant because CSO Morales has posted content on

Facebook and other areas of the Internet that confirm that he defended the actions of Eric

Garner’s NYPD murderer and otherwise supports the use of violence against Black people.

He posted an extremely graphic photo on his Facebook of a Black male who was tortured. It

appears that he posted that on his Facebook after roughly 18 complaints were reported

against Mr. Morales to the CCRB while he was a member of the NYPD before he then used

an illegal maneuver against me on 8/8/18 in DPM while he was off-duty as a CSO that is

very comparable to what is described in one of the complaints against him that was reported

to the CCRB that alleged that he choked someone while taking that person to the ground. Mr.

Morales similarly and criminally struck me my throat with one of his hands on 8/8/18 in

DPM on its first floor as he illegally shoved me to the ground and tackled me that should

have caused me to throw him off of my body and kill him with entirely legal self-defense. In

short, CSO Morales proves that the USMS recruits trash to fulfill its needs in federal

courthouses. The following is entirely true, accurate, and relevant in this case about this

matter:

   a. Judge Gorenstein is also assigned to this case after he baselessly, obnoxiously,

          inexcuably and prejudicially stated in the last paragraph on page 2 in his 8/6/18 order

          (Dkt. 28) in K1 that he was confident that CSOs would behave appropriately in their

          treatment of me and that no additional steps then needed to be taken. He issued that

          order in response to the useless and vile U.S. District Judge Lorna Schofield having

          delegated the task of dealing with an entirely valid complaint that I reported to her on

          7/20/18 (Dkt. 20) in K1 against CSOs and members of the USMS in regards to illegal

          and otherwise abusive acts and omissions that they had been engaged in against me




                                         Page 14 of 45
 Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 18 of 48




   inside of federal courthouses in Manhattan since February of 2018.

b. CSO Morales was recorded on video on 8/7/18 by a video security camera that is

   controlled by the USMS inside of DPM on its first floor while he was then off-duty as

   a CSO and in the immediate presence of male CSOs whose last names are Foley and

   Lisa as they were on-duty as such and illegally didn’t attempt to intervene on my

   behalf against Mr. Morales. By not making an attempt to intervene on my behalf then

   against him, CSOs Foley and Lisa violated their Fourteenth Amendment affirmative

   legal duty as law-enforcement personnel to do so as he criminally threatened,

   harassed, and stalked me in DPM in their immediate presence. The next screenshot

   from that 8/7/18 video recording clearly shows CSO Foley as that occurred on the

   first floor of DPM as Mr. Morales illegally stuck a finger on his right hand in my face

   while my hands and arms were lowered. That should have caused me to immediately

   break his finger and shove it in his mouth in self-defense to let him taste and eat it.




c. CSOs jointly prepared an official federal government “Court Facility Incident

   Report” for the USMS on 8/7/18 about what I just discussed as they criminally

   engaged in an illegal cover-up by fraudulently omitting the material fact in that report

   that I was criminally stalked, harassed, and threatened on 8/7/18 in DPM partly by


                                   Page 15 of 45
Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 19 of 48




 Mr. Morales. The next screenshot is from that report and confirms this point.

 Pseudonyms and redactions were used by Ms. Mortazavi to conceal the actual

 identities of CSOs in that report. Mr. Morales is “Officer 12” in that report. CSO Lisa

 is Officer 29 in it. That report omits the fact that the way that I addressed Mr. Morales

 on 8/7/18 was clearly lawful and in response to and reciprocation for how he had

 been illegally addressing me as “faggot” in DPM prior to that date with impunity that

 I thereafter apprised CSO Lisa about as he implicitly stated in response that how I had

 then addressed Mr. Morales was appropriate because of those circumstances. This

 same excerpt from that report fraudulently omits the material fact that I had a

 Fourteenth Amendment equal protection right to enforce my right to privacy inside of

 DPM that CSOs were violating at the direction of the USMS while I was conducting

 myself lawfully as I attempted to enforce that constitutional right by deliberately

 trying to prevent CSOs from remaining in close proximity to me without an

 objectively lawful basis on their part as I got a huge head start with the current

 practice of social-distancing from total trash in that regard.




                                 Page 16 of 45
 Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 20 of 48




d. Mr. Morales criminally assaulted me on 8/8/18 inside of DPM on its first floor in the

   immediate presence of CSO Manwai Lui while Mr. Morales was again then off-duty

   as a CSO and Mr. Lui was on-duty as a CSO while he and Mr. Morales criminally

   covered up that assault by lying about it by claiming that I tried to assault Mr.

   Morales in spite of the fact that I certainly didn’t do make any such attempt.

e. Mr. Morales, in his official capacity as a CSO, lied to someone about me that caused

   that lie to appear in an official federal government report that the USMS maintains

   and was issued on 9/26/18 in connection with USA v. Komatsu. That lie is shown in

   the next screenshot from that report. The lie about me in that report pertains to the

   fact that Mr. Morales lied about me by claiming that it was while I was retrieving my

   cell phone in DPM on 9/21/18 that he used his Iphone Watch device to record a video

   of me. That same report also fraudulently neglected to mention that he ilegally

   recorded that video recording of me and others then inside of DPM in violation of his

   duty pursuant to In re Snyder, 472 U.S. 634, 647 (1985) to accord me proper

   courtesy, 5 U.S.C. §552a(e)(7), my Fourteenth Amendment equal protection rights,

   and Standing Order number “M10-468” that was issued by U.S. District Judge

   Loretta Preska on 2/27/14 while she was then the Chief Judge for the federal

   courthouses in Manhattan. This report also confirms that personnel of the Pro Se

   Intake Unit illegally violated my Fourteenth Amendment equal protection rights in

   relation to 5 U.S.C. §552a(e)(7) and and their duty pursuant to In re Snyder, 472 U.S.

   634, 647 (1985) to accord me proper courtesy by not discriminating against me by

   disclosing protected First Amendment activity that that I engaged in to the Protective

   Intelligence Unit.




                                  Page 17 of 45
 Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 21 of 48




f. The following is a link to the video recording on the Internet that Mr. Morales

   illegally recorded of me and others on 9/21/18 inside of DPM on its first floor that

   included an unknown woman with blonde hair who had absolutely no connection to

   me as Mr. Morales used an iPhone Watch device that he wore by his left wrist as that

   recording illegally recorded both audio and video:

       https://drive.google.com/file/d/1wb8tH2TWH69kYS_J27vgCUALjZOr6Urg/view?usp=s
       haring

   The next screenshot is from that short video recording and shows both a) the

   unknown female with blonde hair to whom I just referred and b) a Black male CSO

   as he stood near where Mr. Morales then was while diligent attention to his facial

   expression and line of sight strongly suggest that he was then aware that Mr. Morales

   was then illegally recording a video recording of that woman.




                                  Page 18 of 45
Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 22 of 48




 The next screenshot is from a video recording that was recorded on 9/21/18 by a

 video security camera that is installed inside of DPM and was installed in very close

 proximity to and above the area shown in the preceding screenshot.




                               Page 19 of 45
 Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 23 of 48




   The preceding screenshot was recorded by a video security camera that is controlled

   by the USMS. That video recording is available on the Internet at

   https://drive.google.com/file/d/1eMENnLdKGPut1YjPO6PqqKAUlU-JsvwA/view

   and was recorded during the same period during which Mr. Morales illegally

   recorded his video recording of me and that unknown female with blonde hair on

   9/21/18 inside of DPM. In short, that video that was recorded of me by the USMS’

   video security camera definitively confirms that I was then dropping off my

   electronics devices to Mr. Morales right after I completed the security screening

   process upon entering that courthouse. Mr. Morales’ right hand is shown in this

   screenshot as he reached for my cell phone. The area where I’m standing in this

   screenshot is where visitors to DPM drop-off their property to CSOs. It’s widely

   known that the area where visitors stand to collect property from CSOs right before

   leaving DPM is around the corner from where I then stood.

g. On 9/26/18, Judge Caproni conducted a hearing in USA v. Komatsu in which I

   participated while she was assigned to that case. That occurred after a journalist

   named Spencer Ackerman wrote a very alarming news article about her that is

   entitled “Ex-FBI Lawyer Linked to Surveillance Abuses Poised for Federal Judge

   Post”. That article was published on 9/6/13 on the Internet at

   https://www.theguardian.com/world/2013/sep/06/fbi-lawyer-surveillance-judge-

   valerie-caproni by a news organization named The Guardian. In short, that article

   presciently predicted that “Judge” Caproni would continue to be a vile cat’s paw for

   law-enforcement in a manner that would enable law-enforcement personnel and

   agencies to violate the privacy rights of individuals through illegal surveillance. What




                                  Page 20 of 45
       Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 24 of 48




         I shown next is a relevant and somewhat long excerpt from the court transcript that

         was prepared from my 9/26/18 court hearing with “Judge” Caproni in USA v.

         Komatsu that corresponds to information that appears between line 8 on page 7 and

         line 2 on page 9 in that transcript that is docket number 22 in USA v. Komatsu, No.

         18-cr-671 (JLC)(S.D.N.Y.). U.S. Magistrate Judge James Cott was assigned to USA

         v. Komatsu after “Judge” Caproni and properly transferred that case to Brooklyn to

         avoid the appearance of partiality in that case between federal judges in this district

         on one hand and CSOs and members of the USMS on the other. Clay Kaminsky was

         my primary attorney in USA v. Komatsu and is an awesome and trustworthy attorney.

         Remarks by him shown in the following table:

Page   Lines   Speaker           Remark
7      8-9     Mr. Kaminsky      Your Honor, we deny that Mr. Komatsu has ever made a
                                 threat direct or indirect against the CSO.
7      10-14   “Judge”           OK. Let me make it clear, Mr. Komatsu, stay away from the
               Caproni           CSOs. Stay away from family members of the CSOs. Don't
                                 make threats about -- to the CSOs, about the CSOs, about the
                                 family members of the CSOs, about the CSO's best friend.
                                 Understood?
7      15      Me                Yes.
7      16-17   “Judge”           Seriously. I will remand you if it happens again.
               Caproni
7      18      Me                Yes.
7      19-20   Mr. Kaminsky      Your Honor, I have an application in this regard.
7      21      “Judge”           OK.
               Caproni
7, 8   22 on   Mr. Kaminsky      As your Honor may see, there are a number of CSOs in the
       page 7                    audience. We were followed from the moment that we came
       thru 2                    into the courthouse today. Mr. Komatsu is a frequent pro se
       on                        litigant in this court and I understand he's followed every time
       page 8                    he comes. I think that's an issue for a number of reasons.
8      3      “Judge”            It's not an issue in this criminal case.
              Caproni
8      4-5    Mr. Kaminsky       I think it is an issue in this criminal case, your Honor.
8      6      “Judge”            Tell me why.
              Caproni
8      7-13   Mr. Kaminsky       To the extent the CSOs who have an interest in this criminal


                                        Page 21 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 25 of 48




Page    Lines   Speaker           Remark
                                  case are related to the U.S. Marshal Service and agents of the
                                  government are following my client, I think it's a Sixth
                                  Amendment concern. He's represented by counsel. These are
                                  government agents. They're engaging in conversations with
                                  him. They're following him around the courthouse.
8       14-15   “Judge”           Well they're not talking to him about this case.
                Caproni
8       16-17   Mr. Kaminsky      I think they may be talking to him about this case, your
                                  Honor.
8       18      “Judge”           What's your basis for saying that?
                Caproni
8       19-20   Mr. Kaminsky      I understand that there have been conversations about this
                                  case.
8, 9    21 on “Judge”             All right. Well I will make sure that the CSOs understand that
        page 8 Caproni            they should not attempt to engage in conversations with Mr.
        thru 2                    Komatsu about this case.
        on
        page 9                    But, look, they have a job to do which is to protect the
                                  integrity of the courthouse. So I'm not going to intervene in
                                  their doing their job which is to make sure that visitors to the
                                  courthouse behave themselves appropriately.


       h. Judge Gorenstein told me on 10/31/19 during the conference that he conducted in K1

          that he had no legal authority to issue orders against the USMS. He made such

          remarks to me then long after I made it sufficiently clear in my 7/20/18 filing in K1

          that I sought for Judge Schofield to perform her Fourteenth Amendment affirmative

          legal duty in her capacity as a law-enforcement official with respect to her job as a

          federal judge to intervene on my behalf against CSOs and members of the USMS by

          issuing an order pursuant to the All Writs Act (28 U.S.C. §1651), 28 U.S.C. §566(a),

          and findings in US v. Smith, 426 F.3d 567 (2d Cir. 2005) to properly perform the legal

          duty that the judiciary has to exercise proper control over all aspects of courthouse

          operations that partly includes how CSOs and members of the USMS operate and

          behave themselves inside of federal courthouses.



                                         Page 22 of 45
 Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 26 of 48




i. Even after I prevailed in USA v. Komatsu by virtue of its dismissal, not one damn

   federal judge has shown me any courtesy in accordance with their legal duty pursuant

   to In re Snyder by taking appropriate corrective action partly by immediately ordering

   the immediate termination of the illegal practice of having me stalked by CSOs inside

   of federal courthouses in Manhattan that has always been in furtherance of a patently

   illegal vendetta by CSOs and members of the USMS against me that may likely

   materially prejudice my right to a fair trial and an impartial jury in federal court

   litigation that I have commenced. This is entirely true and accurate partly because the

   USMS and CSOs illegally displayed an image of my face on a tablet computer screen

   located in the security screening area in TM on its first floor that is located directly to

   the left of its main entrance as that image was displayed in a way that was easily

   viewable by any visitor to that courthouse. That image was from the case of People v.

   Komatsu, No. 2017BX048917 (Bronx Crim. Ct. Jan. 23, 2020) in which I prevailed

   on 1/23/20 by virtue of its dismissal and sealing then by Bronx Criminal Court Judge

   Tara Collins. That case was always another entirely frivolous, fraudulent, retaliatory,

   and malicious prosecution of me by the Bronx District Attorney’s Office in response

   to members of the NYPD having illegally stopped, assaulted, seized, harassed,

   stalked, injured arrested, and lied about me on 12/26/17 in a public corridor and on a

   public sidewalk that are public forums near where I reside as I conducted myself in an

   entirely lawful manner a) just 6 days after I legally recorded Bill de Blasio on

   12/20/17 on audio as he tried to illegally intimidate me at the end of his town hall

   meeting in Brooklyn by ordering me to stop attending public meetings that members

   of the public conducted with him and others that were public forums and b) just 12




                                   Page 23 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 27 of 48




           days after I testified on 12/14/17 against the NYPD in detail and truthfully to the

           useless and deceitful Corey Johnson and Vanessa Gibson of the New York City

           Council in the Committee Room inside of New York City Hall at the end of the

           public hearing that the New York City Council’s Committee on Public Safety

           conducted that was recorded on video that is available on the Internet.

14. On page 2 of your 4/28/21 order (Dkt. 88) in this case, you stated the following about me and

   my need to commence litigation to pursue claims against law-enforcement personnel for

   illegal acts that they committed against me:

       “Those claims would have to be brought in an independent lawsuit, which would not be
       deemed related to the consolidated cases. It goes without saying that nothing that happens
       in the consolidated cases would impact Komatsu’s ability to pursue those claims on his
       own.”

15. While making the preceding remarks, you fraudulently didn’t acknowledge the following

   material facts:

       a. You issued an order (Dkt. 3) on 2/11/21 in Komatsu v. City of New York, No. 21-cv-

           204 (CM)(S.D.N.Y.) that is hereinafter referred to as “K4” in which you illegally

           dismissed my complaint in that case after you upheld the unlawful order that U.S.

           District Judge Edgardo Ramos issued on 12/15/20 in Komatsu v. City of New York,

           No. 20-cv-7046(ER)(GWG)(S.D.N.Y.) in which he unlawfully required me to obtain

           pre-approval from him in K3 to commence further litigation that would be similar to

           it and yet would be about different claims instead of allowing me to do so in

           accordance with my First Amendment and Fourteenth Amendment rights and have

           such litigation randomly assigned to a judge in accordance with applicable processes

           and procedures that pertain to random assignment of new litigation. My claims in K4

           are mostly about illegal acts that a member of the NYPD committed against me on



                                          Page 24 of 45
 Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 28 of 48




   1/8/18 as I lawfully attempted to attend and testify in a public hearing that was partly

   about proposed reforms for how the NYPD operates that was conducted by the Mayor

   inside of New York City Hall. Judge Ramos has contumaciously refused to allow me

   to pursue my claims in K4 until after he makes a decision about dismissal motions

   that were filed in K3. However, no objectively valid reason exists to impede my

   ability to pursue my claims in K4.

b. Similarly, though I submitted a complaint and IFP application to the Pro Se Intake

   Unit for the U.S. District Court for the Southern District of New York on 2/26/21 to

   commence a countersuit partly against CSOs and members of the USMS for illegal

   acts and omissions that they committed against me that are mostly related to USA v.

   Komatsu, I was informed a few weeks ago by a member of the Pro Se Intake Unit that

   no determination has been made about my IFP application for that case that is

   assigned the case number of 1:21-cv-1838. I cannot currently proceed with that case

   unless that IFP application is granted. The fact that I prevailed in USA v. Komatsu

   confirms that my countersuit about that is meritorious and very straightforward with

   respect to the fact that I’m entitled to immediate partial summary judgment. When I

   submitted my paperwork to the Pro Se Intake Unit on 2/26/21, you were then still the

   U.S. District Judge for the Southern District of New York. This means that it was up

   to you to decide whether to grant my IFP application for that new case. While I’m

   entirely aware of the fact that you certainly have other matters to attend to, that

   doesn’t change the fact that no determination about my IFP application for that case

   has been made for more than 2 months and that is unreasonable largely because I seek

   immediate injunctive relief against CSOs and members of the USMS through that




                                   Page 25 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 29 of 48




          new case that will partly cause the immediate and complete restoration and

          compliance with my constitutional and privacy rights by court security personnel

          whenever I visit federal courthouses in Manhattan while I conduct myself in a lawful

          manner.

16. On 5/24/17, I attended a public meeting that was jointly conducted by Eric Schneiderman

   while he was then the New York State Attorney General and New York State

   Assemblywoman Liz Krueger that was held at the CUNY Graduate Center that is located at

   the corner of 34th Street and Fifth Avenue in Manhattan. During that meeting, I was issued a

   card on which I could submit written questions for Mr. Schneiderman to answer during it.

   Prior to submitting that comment card to a coordinator for that meeting to see if Mr.

   Schneiderman would answer the questions on it, I separately recorded the questions that I

   wrote on that card. Question number 5 in my list of questions on that card stated the

   following:

       “How soon will you have Howard Redmond, Lieutenant Nieves, Officer Gerola, and
       Officer Beato (badge #: 13326) arrested for flagrant civil rights violations and battery
       committed on 4/27/17 & 5/23/17?”

17. Mr. Schneiderman didn’t answer a single question that was written on that comment card nor

   do anything about what was written on it. The following is a screenshot from a video

   recording that I recorded of Mr. Schneiderman and Ms. Krueger during that meeting.




                                          Page 26 of 45
         Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 30 of 48




18. On 12/16/19, I attended another public meeting that was conducted partly by Letitia James

   while she was then the New York State Attorney General that was also held at the CUNY

   Graduate Center. The following is a screenshot from a photograph that I took of Mr. James

   while she sat in a chair during that meeting while continuing to be an empty seat as she also

   demonstrated her affinity and need for a microphone that rivals a dog’s need a) for a bone

   and a stick and b) to chase after other dogs to sniff their behinds.




19. I attended that meeting long after I talked with her on 10/26/17 in Brooklyn at the site of the

   public town hall meeting that I was being illegally barred from attending in violation of my

   constitutional rights and other laws that she thereafter attended. I talked with her then at



                                           Page 27 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 31 of 48




   roughly 8:30 pm and right before she entered that school as she lied to my face by

   fraudulently telling me that he would look into the matter about my illegal exclusion from

   that public forum. When I attended the 12/16/19 public meeting at the CUNY Graduate

   Center, that was also long after I reported an entirely valid complaint to the New York State

   Attorney General’s Office on 3/19/19 by visiting its offices on the 16th floor at 28 Liberty

   Street in Manhattan as I reported an entirely valid complaint against the Mayor and members

   of the NYPD for illegal acts and omissions that they committed against me on 3/18/19 inside

   of New York City Hall in regards to a public hearing that the Mayor conducted as he illegally

   interfered with my ability and First Amendment right to lawfully testify against him in that

   hearing before members of the NYPD retaliated against me for my attempt to lawfully do

   precisely that by assaulting and seizing me without any due process as they caused me to be

   promptly ejected from the room in which that hearing was conducted, New York City Hall’s

   building, and New York City Hall’s grounds before I could lawfully complete my testimony

   during that public hearing.

20. It’s worth mentioning that though Letitia James has proven to me that she has been and

   continues to be a con artist with respect to the jobs of New York City Public Advocate and

   New York State Attorney General insofar as that concerns assistance that I sought directly

   from her and her coworkers, I received an e-mail message on 4/28/21 at 6:05 pm that was

   sent on her behalf for campaign fundraising purposes. A relevant excerpt from that e-mail is

   shown next. That e-mail message contains patently false advertising and constitutes wire

   fraud. This is because it’s designed to induce people to donate money to support Letitia

   James in response to fraudulent claims that are stated in it about her. That e-mail fraudulently

   claims that Ms. James is a fighter. She is not. It claims that she is a fierce advocate. She isn’t




                                           Page 28 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 32 of 48




   that either. It further claims that she is someone who will go up against anything and anyone

   to get the job done and that nothing scares her. This is also not true. If Ms. James

   experienced laryngitis, that would likely scare her partly because it would materially reduce

   her ability to continue to engage in grandstanding at the same time that such a development

   would be a blessing for New Yorkers by keeping such BS away from them that is far more

   offensive than the use of profanity.

       From: "Sophie, Team Tish" <info@tishjames.com>
       Subject: Here's the deal
       Date: April 28, 2021 at 6:05:40 PM EDT
       To: towaki_komatsu@yahoo.com
       Reply-To: info@tishjames.com



       I'll make this quick, friend.

       Our end-of-month deadline is rapidly approaching. But I just took a look at our records,
       and we're still $16,341 behind our $20,000 goal for the month. I'm reaching out to ask if
       you'll help us turn this around ASAP.

       Here's the deal: Tish is a fighter. If it will make a difference in people’s lives, she'll go up
       against anything and anyone to get the job done. Nothing scares her.

       We can't afford to lose Tish as a fierce advocate for everyday people in the attorney
       general's office – and that's why we need you to help us close this gap right now to fuel
       her work forward. But according to the supporter record we have on file, you haven't
       donated yet:

                              EMAIL: towaki_komatsu@yahoo.com
                         END-OF-MONTH DONATION STATUS: PENDING

       Please, friend. Can we count on you now? Rush $5 or more right now – any amount you
       can spare today – to ensure Tish can continue using the full power of the attorney
       general's office to secure justice, progress, and equality for those who need it most.


21. By 5/19/17, my HRA lawsuit evolved further as a result or an order to show cause

   application that I then filed in that case in which I asserted additional claims partly against




                                           Page 29 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 33 of 48




   Mr. Redmond for having been personally involved with other members of the Mayor’s

   NYPD security detail, New York State court officers, and Rachel Atcheson of the

   Community Affairs Unit of the Mayor’s Office on 5/23/17 inside of the Bronx Supreme

   Court as they jointly and criminally prevented me from attending the public resource fair

   meeting that the Mayor, Mr. Banks, and others conducted in the Veterans Memorial Hall

   chamber in that courthouse that I registered in advance with the Mayor’s Office to attend

   while that public forum was conducted during the U.S. Navy’ annual “Fleet Week” event in

   New York City and while I continued to be a U.S. Navy veteran.

22. Monica Hanna is a trashy attorney who works for the New York State Attorney General’s

   Office and defended Defendants Anthony Manzi, Matthew Brunner, and Ramon Dominguez

   in K1 in regards to their illegal acts and omissions against me on 5/23/17 inside of the Bronx

   Supreme Court in relation to the efforts that I lawfully undertook then to attend the public

   resource fair meeting that members of the public conducted as a traditional public forum

   inside of the Veterans Memorial Hall chamber in that courthouse that I just discussed. That

   occurred after I registered in advance with the Mayor’s Office to attend that public forum and

   received a confirmation e-mail on 5/22/17 at 2:09 pm from the Community Affairs Unit of

   the New York City Mayor’s Office in regards to my attendance at that public forum. The

   following is a relevant excerpt from that e-mail that was sent to me as a blind courtesy copy

   (“BCC”) e-mail recipient:

       From: CommunityAffairs <communityaffairs@cityhall.nyc.gov>
       Subject: Reminder: Tomorrow is the Bronx Resource Fair!
       Date: May 22, 2017 at 2:09:43 PM EDT

       A reminder that you are on the RSVP list for tomorrow’s Bronx Resource Fair!
       Top city commissioners and senior staff will be at The Bronx County Building Veteran’s
       Memorial Hall at 851 Grand Concourse tomorrow from 9 AM to 1 PM.
       We look forward to seeing you there!



                                          Page 30 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 34 of 48




23. Although Judge Schofield fraudulently dismissed my claims against Defendants Manzi,

   Brunner, and Dominguez on 9/30/19 in K1 as she illegally ignored critically significant and

   admissible evidence and other submissions that I filed in that case before then that included a

   sworn affidavit from an eyewitness of mine that I filed in that case on 12/18/18, there is no

   question that the Second Circuit will promptly reverse her dismissal of those claims on

   appeal while hopefully making certain that she and Judge Gorenstein are no longer assigned

   to any litigation involving me upon remanding that case. The next screenshot is from a video

   recording that was recorded on 5/23/17 on the first floor of the Bronx Supreme Court by a

   video security camera controlled by the New York State Office of Court Administration

   (“OCA”). OCA provided me that video recording in response to a Freedom of Information

   Law (“FOIL”) demand that I timely submitted to it. This screenshot shows Defendant Manzi

   as he illegally seized a large white bag that belonged to me that then contained a copy of the

   very bulky and lengthy order to show cause application that I filed on 5/19/17 in my HRA

   lawsuit while that case continued to be sealed at my request because of the sealing order that

   New York State Supreme Court Judge Barry Ostrager granted me on 1/17/17. Defendants

   Brunner and Dominguez are shown in this screenshot as they stood in close proximity to Mr.

   Manzi and I as they and other court officers and members of the NYPD illegally didn’t make

   any attempt to intervene on my behalf against Mr. Manzi’s patently unconstitutional acts

   against me in violation of their affirmative Fourteenth Amendment affirmative legal duties as

   law-enforcement personnel. The time in that screenshot corresponds to 9:49 am on 5/23/17.




                                          Page 31 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 35 of 48




24. The following is another screenshot from the preceding screenshot to enlarge what appears in

   it to make it clearer to you:




25. Jeff Lynch of the New York City Mayor’s Community Affairs Unit is shown in the upper-



                                         Page 32 of 45
     Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 36 of 48




left corner of the preceding screenshot as NYPD Lieutenant Ralph Nieves faced him. Mr.

Nieves in a defendant in K1 and discovery material that I received on 2/1/21 in K1 from the

New York City Law Department that Judge Gorenstein pretextually and contumaciously

won’t let me talk about in detail through his 1/15/21 unenforceable confidentiality order in

K1 that violates my Fourteenth Amendment and First Amendment rights, the vagueness

doctrine, and the overbreadth doctrine confirms that Mr. Lynch was personally involved with

other members of the New York City Mayor’s Office and HRA personnel that partly

included HRA Commissioner Steven Banks in an illegal scheme to illegally prevent me from

attending a public resource fair meeting on 4/13/17 in Staten Island that members of the

public conducted in a collaborative manner with the Mayor, Mr. Banks, and others. That

illegal scheme to bar me from public forums was conducted without any due process having

been accorded to me in spite of the fact that I was absolutely required to have been granted

proper due process about that beforehand by those who were involved in that scheme to

possibly allow those efforts to bar me from public forums to be a legal prior restraint on my

First Amendment, Fourth Amendment, Fifth Amendment, and Fourteenth Amendment rights

as well as those pursuant to New York State’s Open Meetings Law. Prior to 5/23/17,

Defendant Nieves was personally involved in illegally preventing me from lawfully

exercising my First Amendment rights on 4/27/17 as he and 3 other members of the NYPD

illegally subjected me to the NYPD’s illegal practice that is known as “kettling” and

encirclement as they criminally violated 18 U.S.C. §245(b)(5), 18 U.S.C. §241, and other

laws as they illegally and substantially impeded my ability to petition the Mayor for redress

about the fact that Defendant Redmond and others illegally prevented me from attending the

Mayor’s 4/27/17 town hall meeting and Defendant Beato criminally me on that same date on




                                      Page 33 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 37 of 48




   the very same sidewalk where Mr. Nieves, Mr. Beato, NYPD Detective Raymond Gerola,

   and NYPD Officer Yue Lie surrounded me on 4/27/17 to prevent me from having a face-to-

   face conversation with the Mayor from a sufficient distance away that would have exceeded

   20 feet as the Mayor crossed that sidewalk at the end of that town hall meeting to be driven

   away from there. In hindsight, I should have forcefully shoved everyone who surrounded me

   then out of my way and otherwise engaged in decisive self-defense if matters then escalated

   further as I sought to lawfully talk with the Mayor face-to-face. If such an occasion and

   circumstance arises again, I won’t hesitate to lawfully use sufficient physical force for that

   purpose if that becomes necessary.

26. In the preceding screenshot, the person who is shown wearing a blue shirt on the right was a

   woman who was a member of the NYPD and assigned to the Community Affairs Unit.

   Although she clearly had a direct line of sight to Mr. Manzi’s illegal seizure of my bag, she

   illegally didn’t attempt to intervene on my behalf against him. One of the reasons why this is

   relevant is because the Mayor has opted to use member of the NYPD who are assigned to the

   Community Affairs Unit to be present during protests and demonstrations in New York City

   as part of his so-called efforts to reform how the NYPD operates in the wake of the protests

   in the Summer of 2020 that this case is about. In short, the Community Affairs Unit

   continues to be useless long after Denny Chin issued the decision in 1999 in Million Youth

   March, Inc. v. Safir, 63 F. Supp. 2d 381 (S.D.N.Y. 1999) before he became a judge who is

   assigned to the Second Circuit. That case was about illegal acts by the Community Affairs

   Unit against the First Amendment and Fourteenth Amendment rights of demonstrators that

   were Black people in New York City. The following is a relevant excerpt from that court

   decision:




                                          Page 34 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 38 of 48




       “The right to free speech, however, applies not only to politically correct statements but
       also to statements that we may disagree with and that, indeed, we may abhor. At least as
       frightening as the rhetoric of Mr. Muhammad is the possibility of a society where
       freedom of speech is not respected, and where the right to speak publicly can be denied
       on the basis of administrative whim, personal dislike, or disapproval of anticipated
       content.

       MYM's motion for a preliminary injunction is granted to the extent ordered by the
       Second Circuit last year in Million Youth March, Inc. v. Safir, 155 F.3d 124, 126 (2d
       Cir.1998).”

27. Additionally, the screenshot above confirms that when Defendant Manzi illegally seized my

   bag, I stood in a public hallway while I was then stood more than 10 feet across from an area

   where New York State court officers screened people in a magnetometer area as they sought

   to gain to access to that courthouse after entering it through an entrance nearby. That

   screenshot also confirms that I wasn’t then obstructing the flow of pedestrian traffic in that

   courthouse. A key question that is naturally raised by these facts is about why Defendant

   Manzi illegally seized my bag then. The answer is that he certainly didn’t have any

   objectively valid legal justification to have done so before he illegally said “Fuck you” to my

   face right after I seized my bag from him and promptly confronted him in a lawful manner

   for having just behaved as an ordinary street thug by illegally seizing my bag.

28. On 5/24/17, Defendant Manzi prepared an “Unusual Occurrence Report” for OCA that is

   assigned the report number of 75089. He did so then as Defendants Brunner and Dominguez

   served as witnesses about the information in that report. That report confirms that it’s about

   their interactions with me at 9:50 am on 5/23/17 inside of the Bronx Supreme Court. The

   following text appears in the middle of that report’s first page in its “Details” section:

       “AT ABOVE T/P/O, THE ABOVE UNKNOWN SUBJECT WAS DENIED ENTRY
       INTO A CITY HALL EVENT BEING HELD IN THE ROTUNDA BY CITY HALL
       STAFF AND MAYOR DEBLASIO’S NYPD DETAIL. SUBJECT WAS ASKED TO
       VACATE THE AREA HE WAS STANDING IN BECAUSE HE WAS BLOCKING
       PEDESTRIAN TRAFFIC TO BOTH THE EVENT IN THE ROTUNDA AND ACCESS



                                           Page 35 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 39 of 48




       TO THE PUBLIC ELEVATORS. AFTER SOME RESISTANCE TO THIS REQUEST,
       SUBJECT DID COMPLY BUT MOVED INTO A MAGNETOMETER PROCESSING
       AREA. SUBJECT WAS ASKED TO MOVE FROM THIS AREA, AND ONCE AGAIN
       COMPLIED AFTER SOME INITIAL RESISTANCE.”

29. Contrary to the preceding excerpt from that report, I was never in any magnetometer area that

   Mr. Manzi claimed I was in during the period that he claimed I was in such an area. The

   screenshot above clearly confirms this. He also illegally omitted the critically significant

   facts in that report about the fact that he illegally seized my bag in that courthouse on

   5/23/17, he said “Fuck you” to my face, and that he and Defendants Brunner and Dominguez

   illegally, substantially, and personally assisted Defendants Nieves, Redmond, Gerola, and

   Rachel Atcheson with illegally preventing me from attending the Mayor’s 5/23/17 public

   resource fair meeting by illegally directing me to move away from the entrance to the

   Veterans Memorial Hall chamber as they also illegally prevented me from exercising my

   constitutional right to lawfully assemble in every area of the public corridors in that

   courthouse. Through their illegal acts and omissions against me on 5/23/17 inside of the

   Bronx Supreme Court, Defendants Manzi, Brunner, and Dominguez as well as all other New

   York State court officers who were then present near me and illegally didn’t intervene on my

   behalf then against Defendants Manzi, Brunner, and Dominguez as well as Defendants

   Redmond, Gerola, Nieves, NYPD Detective Andrew Berkowitz, and Rachel Atcheson

   violated In re Snyder and provisions of the New York State Court Officers Rules and

   Procedures Manual that is discussed in both a) the ongoing and recently filed case of In the

   Matter of the Application of New York State Office of Court Administration v. Dennis Quirk,

   Index No. 451050/2021 (Sup. Ct. NY. Cty.) that is against the head of the New York State

   Court Officers’ union and b) Casey v. State, 148 A.D.3d 1370, 51 N.Y.S.3d 203 (App. Div.

   2017) that includes the following relevant excerpt:



                                          Page 36 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 40 of 48




       “the rules that require an officer to comply promptly with lawful orders do not
       unequivocally forbid all resistance to every order; they further provide that the officer
       "shall not obey any order which is inconsistent with the law," must request clarification
       or confer with a supervisor when in doubt as to whether an order is lawful, and must obey
       an order that he or she believes to be unlawful only if the supervisor fails to modify the
       order after being respectfully informed of the subordinate's belief that it is unlawful
       (Court Officers Rules and Procedures Manual § 1.30 [B], [C]).”

30. Returning to my earlier discussion about Monica Hanna, the following is a screenshot from

   page 2 within docket number 81 that she filed on 1/11/19 in K1 as she lied partly by

   fraudulently claiming that I didn’t have a constitutional right to attend the Mayor’s 5/23/17

   public resource fair meeting before you stupidly suggested on page 3 in your 4/28/21 order in

   this case that Letitia James as Ms. Hanna’s boss would adequately represent my interests in

   obtaining changes to the NYPD’s policing policies that is analogous to having a) bank

   robbers guard the Federal Reserve’s vaults and b) Donald Trump control Twitter that would

   likely silence Democrats to a large degree:




31. Ms. Hanna is coincidentally also the attorney for the trashy Defendant George Silver in the

   ongoing case of Marquez v. Hoffman, No. 18-cv-7315 (ALC)(GWG)(S.D.N.Y. April 2,

   2021) to which Judge Gorenstein is assigned after Mr. Silver condoned the fact on or about

   6/5/17 that Jeffrey Mosczyc of HRA and New York State Supreme Court Judge Nancy




                                         Page 37 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 41 of 48




   Bannon stole my scheduled 4/12/17 oral arguments hearing in my HRA lawsuit by engaging

   in illegal ex-parte communications that caused that hearing to be illegally adjourned to

   6/7/17. Marquez v. Hoffman is partly about how Judge Gorenstein bullied the plaintiff in that

   case in a variety of ways that included through how he scheduled deadlines in that case

   instead of paying proper attention to and compliance with her First Amendment and

   Fourteenth Amendment rights to be heard in a meaningful way at a meaningful time that was

   tailored to her circumstances and capacity to be heard in that case. The plaintiff in that case

   previously worked for the New York State Unified Court System and alleged in that case that

   her boss who is a New York State Supreme Court harassed her and that Defendant Silver

   retaliated against her when she reported complaints about that. I’m not surprised that Mr.

   Silver is still a defendant in that case after Ms. Marquez partly prevailed against a dismissal

   motion that was filed in that case.

32. Prior to being the lousy judge that he is while contumaciously and pretextually defying

   applicable legal standards in that capacity in violation of my constitutional rights in K1, U.S.

   Magistrate Judge Gabriel Gorenstein previously worked for HRA as a lousy General Counsel

   and deputy commissioner in the 1990s. His performance as such was lousy partly as a result

   of the fact that hindsight confirms that he failed to implement proper safeguards and

   monitoring in regards to how HRA’s personnel operated to minimize the possibility that they

   would violate applicable laws. His failures in that way is among the factors that enabled the

   illegal acts and omissions that were committed against me by HRA personnel and it business

   partners that gave rise to claims that I asserted in my HRA lawsuit. As I alluded to earlier,

   I’m currently appealing the fraudulent dismissal of my HRA lawsuit on 2/26/20 by New

   York State Supreme Court Judge Lyle Frank to the Appellate Division’s First Department




                                          Page 38 of 45
         Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 42 of 48




   and have oral arguments on 5/10/21 for that appeal.

33. My claims in K1 are largely about First Amendment retaliation against me at public meetings

   in response to my having lawfully engaged in peaceful protest and about illegal segregation

   and discrimination that was imposed upon me without any due process in retaliation for

   litigation activity that you commented about in Avent v. Keybank, No. 21-cv-01466 (CM)

   (S.D.N.Y. Apr. 1, 2021) and is discussed far better and in detail in Harrison v. Springdale

   Water & Sewer Com'n, 780 F.2d 1422 (8th Cir. 1986) that you cited in Avent.



                                          Relief Sought

Through this motion, I seek to be granted the following relief:

1. An order that grants me reconsideration of the order that U.S. District “Judge” Colleen

   McMahon issued on 4/28/21 in this case in which she denied me the opportunity to intervene

   in this case or otherwise appear as an interested party as she impermissibly relied on a)

   baseless and erroneous assumptions and irrelevant points instead of b) strictly pertinent

   matters of fact and law to reach that determination.

2. An order that immediately authorizes me to intervene in this case or otherwise appear as an

   interested party.

3. An order that explicitly states that the only matters that will be dealt with and otherwise

   considered by this Court in this consolidated case will be those that occurred during the

   demonstrations that occurred during the Summer of 2020 in New York City that were

   specifically part of demonstrations and protests that took place then against the NYPD, other

   law-enforcement entities, and other government entities and personnel about matters that

   were closely-related to that as this means that this Court will not deal with matters that took




                                           Page 39 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 43 of 48




   place outside of that specific time period and/or were about other matters to apply

   comparable narrow-mindedness that this Court has applied to my application to intervene in

   this case to its parties, their counsel, and other intervenors and interested parties in this case

   in accordance with my First Amendment and Fourteenth Amendment rights.

                                Grounds to Grant Me the Relief I Seek

1. “Judge” McMahon abused her discretion by denying me the ability to intervene in this case

   or otherwise appear in it as an amicus curiae as an interested party. The following excerpts

   from and/or facts about Abkco Music v. Stellar Records, 96 F.3d 60 (2d Cir. 1996) address

   abuse of discretion:

       a. In Abkco Music v. Stellar Records, the Second Circuit stated that an abuse of

           discretion “usually involves either the application of an incorrect legal standard or

           reliance on clearly erroneous findings of fact.

       b. In Monroe v. Houston Independent School District, No. 19-20514 (5th Cir. Nov. 25,

           2019), the U.S. Court of Appeals for the Fifth Circuit similarly confirmed that

           "[a]pplication of an incorrect legal standard is, by definition, an abuse of discretion”.

2. Among the main reasons why you refused to allow me to intervene in this case or otherwise

   appear in it as an amicus curiae was because you claimed that I could seek relief that I sought

   to attain through this case by commencing separate litigation. On page 2 of your 4/28/21

   order in this case, you stated the following about my efforts to intervene in this case as an

   interested party or as an amicus curiae to seek relief:

       “Those claims would have to be brought in an independent lawsuit, which would not be
       deemed related to the consolidated cases. It goes without saying that nothing that happens
       in the consolidated cases would impact Komatsu’s ability to pursue those claims on his
       own.”

3. In the preceding remarks, you fraudulently omitted the material fact that my ability to attain



                                           Page 40 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 44 of 48




   relief for the claims to which you referred that pertain to me hasn’t been possible in other

   litigation that I have commenced partly due to repeated and flagrant acts of judicial

   misconduct in such litigation partly by Judge Gorenstein who is assigned to this case and

   Judge Schofield that I previously partly apprised you about to no avail through submissions

   that I filed outside of this case. That occurred while you were the largely inept U.S. Chief

   District Judge for the Southern District of New York as you shirked you legal duty to

   properly supervise courthouse operations and courthouse personnel that partly encompasses

   subordinate judges and security personnel.

4. On page 3 of your 4/28/21 order in this case, you stated the following while fraudulently

   concealing material facts partly about you that caused your claim to not be objectively

   credible:

       “Komatsu has an absolute right to opt out of the class actions and to pursue any claims
       that he may have arising out of the BLM protests independently”

5. Concerning the preceding remark by you, the simple fact that I never consented to being of

   any class action to which you referred speaks volumes about your inexcusable failure to pay

   attention to details with respect to your legal duty to be consistently be a diligent fact-finder.

6. As I alluded to earlier, hindsight confirms that you lied on 1/8/21 in the following remarks

   that you then stated in the order (Dkt. 3) that you issued in K2:

           “In light of the attached order, issued by Judge Edgardo Ramos in the matter of
           Komatsu v. City of New York, 1:20-CV-7046, 62 (S.D.N.Y. Jan. 5, 2021), the Court
           directs the Clerk of Court to administratively close this action. The Court certifies
           under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in
           good faith”

7. When you issued the preceding remarks in that case, you fraudulently didn’t acknowledge

   the material fact that Judge Ramos illegally caused my complaint in that case to be struck

   through his 1/5/21 order in K3 that is an ongoing case. Judge Ramos never had any



                                           Page 41 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 45 of 48




   jurisdiction over K2 because he was never assigned to it.

8. On 1/28/21, you stated the following in the order (Dkt. 6) that you issued in K2 that proves

   that you a) lied in your 1/8/21 order in that case by fraudulently claiming that an appeal of

   your 1/8/21 order wouldn’t be taken in good faith and b) fraudulently didn’t explicitly state

   the material fact that Judge Ramos illegally caused my complaint in K2 to be struck on

   1/5/21 and that he also lied then by claiming that an appeal that I would possibly pursue

   about that wouldn’t be taken in good faith:

           “The Clerk of Court is directed to mail a copy of this order to Plaintiff and note
           service on the docket. The Court grants Plaintiff's requests to reopen this action (ECF
           4-5) and directs the Clerk of Court to vacate the order administratively closing the
           action (ECF 3).”

9. Concerning what I just discussed, U.S. District Judge Brian Cogan recently affirmed that

   judges are to explicitly acknowledge instances in which they err and describe how they err as

   he did so on 4/27/21 on page 2 of the decision that he issued then in Leviton Manufacturing

   Co., Inc. v. Pass & Seymour, Inc., No. 17-cv-46 (BMC)(E.D.N.Y. April 27, 2021) as he

   stated the following:

       “I am granting it a new trial because I erred by excluding certain evidence at trial,
       stemming from a decision on summary judgment.”

10. On page 9 in that decision, Judge Cogan further demonstrated integrity that you, Judge

   Gorenstein, Judge Ramos, and Judge Schofield certainly lack as he stated the following that

   has earned him my respect for demonstrating proper accountability:

       “The decision to keep this evidence from the factfinder was error on my part. A more
       careful and thorough review of the relevant case law convinces me that my in limine
       ruling was unprecedented.”

11. The U.S. Supreme Court stated the following partly about the fact that “a prompt final

   judicial determination must be assured” for those who are subjected to prior restraints of their




                                          Page 42 of 45
        Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 46 of 48




   First Amendment freedoms in order for such restraints to be permissible at times:

       “The settled rule is that a system of prior restraint "avoids constitutional infirmity only if
       it takes place under procedural safeguards designed to obviate the dangers of a censorship
       system." Freedman v. Maryland, 380 U. S. 51, 58 (1965). See United States v.
       Thirtyseven Photographs, 402 U. S. 363, 367 (1971); Blount v. Rizzi, 400 U. S. 410, 419-
       421 (1971); Teitel Film Corp. v. Cusack, 390 U. S. 139, 141-142 (1968). See also Heller
       v. New York, 413 U. S. 483, 489-490 (1973); Bantam Books, Inc. v. Sullivan, 372 U. S.,
       at 70-71; Kingsley Books, Inc. v. Brown, 354 U. S. 436 (1957). In Freedman the Court
       struck down a state scheme for the licensing of motion pictures, holding "that, because
       only a judicial determination in an adversary proceeding ensures the necessary sensitivity
       to freedom of expression, only a procedure requiring a judicial determination suffices to
       impose a valid final restraint." 380 U. S., at 58. We held in Freedman, and we reaffirm
       here, that a system of prior restraint runs afoul of the First Amendment if it lacks certain
       safeguards: First, the burden of instituting judicial proceedings, and of proving that the
       material is unprotected, must rest on the censor. Second, any restraint prior to judicial
       review can be imposed only for a specified brief period and only for the purpose of
       preserving the status quo. Third, a prompt final judicial determination must be assured.”

12. K1 was commenced in April of 2018. Both Judge Schofield and Judge Gorenstein have

   cheated me of “a prompt final judicial determination” for my First Amendment claims in that

   case in a variety of patently illegal ways that I can exhaustively enumerate in delineated form

   here, but won’t primarily because I’m confident that you’ll have a hissy fit if I do so on the

   grounds that this case isn’t the appropriate forum for that. Their illegal acts and omissions in

   K1 occurred under your watch while you were the U.S. Chief district judge in this district as

   I periodically apprised you about their deficiencies to no avail. As a chief judge, one of your

   duties was to provider proper supervision of those below you. You certainly didn’t do so and

   instead shirked your duty to do so. This means that you can’t be trusted any more than Judge

   Schofield and Judge Gorenstein may be. It also means that all of you do not deserve respect

   because all you opted to throw away the reasons why people should accord you respect by

   not properly performing your legal duties. Respect and trust are to be earned instead of freely

   and foolishly given.

13. The simple fact Judge Schofield and Judge Gorenstein have jointly and criminally engaged in



                                          Page 43 of 45
         Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 47 of 48




   obstruction of justice that includes witness tampering against me in K1 through their illegal

   acts and omissions that I can certainly substantiate confirms that they have slammed the door

   in my face with respect to my efforts to petition for redress in K1 and be fully accorded my

   constitutional rights in response to that endeavor. This means that I need to pursue other

   options to get the redress that I’m constitutionally entitled to. The fact that Judge Schofield

   stated the following in the memo endorsement that she issued on 4/12/21 in K1 (Dkt. 542)

   confirms that she effectively and fully abdicated from her job as a judge in that case in

   flagrant violation of my First Amendment and First Amendment rights as she continued to

   subject me to a pretextual abuse of process while he still had her tush firmly cemented to a

   high horse while she continued to be nothing more than an arrogant and pompous

   benchwarmer who has been unwilling to step onto the field to properly do her job:

        “Plaintiff is directed to make no further applications except as they relate to those specific
        matters. Any violation of this or any other Court order may result in sanctions including
        dismissal.”

                                            Conclusion

In the event that you decline to grant my request for reconsideration, that it you choice.

However, you’re required to arrive at that decision by using relevant matters of fact and law

instead the nonsense that you spewed out in your 4/28/21 order that caused it to be so

objectionable and baseless.


From,

Towaki Komatsu


s_/Towaki Komatsu

802 Fairmount Pl., Apt. 4B
Bronx, NY 10460



                                           Page 44 of 45
       Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 48 of 48




Tel: 347-316-6180
E-mail: Towaki_Komatsu@yahoo.com




                                   Page 45 of 45
